UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
LG CAPITAL FUNDING,

                          Plaintiff,
                                                           15 CV 698 (SJ) (JO)

        -against-                                          ORDER ADOPTING
                                                           REPORT AND
                                                           RECOMMENDATION
ONE WORLD HOLDINGS, INC.,

                           Defendant.
-------------------------------------------------------X
APPEARANCES

GARSON SEGAL STEINMETZ FLADGATE LLP
164 West 25th Street
Suite 11R
New York, NY 10001
By: Michael Steinmetz
Attorneys for Plaintiff




JOHNSON, Senior District Judge:

        Presently before the Court is a Report and Recommendation (“Report”)

prepared by Magistrate Judge James Orenstein. Judge Orenstein issued the Report

on March 19, 2019, and provided the parties with the requisite amount of time to file

any objections. Neither party filed any objections to the Report. For the reasons

stated herein, this Court affirms and adopts the Report in its entirety.

        A district court judge may designate a magistrate judge to hear and determine

certain motions pending before the Court and to submit to the Court proposed findings

                                                 1
of fact and a recommendation as to the disposition of the motion. See 28 U.S.C. §

636(b)(1). Within 10 days of service of the recommendation, any party may file

written objections to the magistrate’s report. See id. Upon de novo review of those

portions of the record to which objections were made, the district court judge may

affirm or reject the recommendations. See id. The Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the

magistrate judge as to those portions of the report and recommendation to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition,

failure to file timely objections may waive the right to appeal this Court=s Order. See

28 U.S.C. ' 636(b)(1); Small v. Sec=y of Health and Human Servs., 892 F.2d 15, 16

(2d Cir. 1989).

       In this case, objections to Magistrate Judge Orenstein=s recommendations

were due on March 28, 2019. No objections to the Report were filed with this Court.

Upon review of the recommendations, this Court adopts and affirms Magistrate Judge

Orenstein’s Report in its entirety. The Clerk of the Court is directed to close the case.

SO ORDERED.

Dated: March 30, 2019                      _________/s/___________________
       Brooklyn, NY                          Sterling Johnson, Jr., U.S.D.J.




                                           2
